 Case 2:19-cv-01448-JAK-FFM Document 42-3 Filed 02/03/20 Page 1 of 3 Page ID #:741



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: (661) 294-0116
     Facsimile: (661) 294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining and Marketing Company LLC
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10
     JAMES RUTHERFORD, an individual, )           Case # 2:19-CV-01448-JAK-FFMx
                                            )
11                                          )     DECLARATION OF DOUGLAS
                  Plaintiff,
                                            )     GRAVELLE IN SUPPORT OF
12                                          )     OPPOSITION TO MOTION FOR
           vs.
                                            )     SUMMARY JUDGMENT
13
     USA GAS, a business of unknown         )
14   form; THRIFTY OIL CO., a California ))       Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )     Action Filed: 12/20/18
15                                          )     Trial Date: Not Set Yet
                                            )
16                Defendants.               )     Hearing Date: April 20, 2020
                                            )     Hearing Time: 8:30 a.m.
17                                          )     Hearing Courtroom: 10B
18

19
                  1.     I am providing this Declaration in support of the Opposition to

20
     Motion for Summary Judgment filed by Thrifty Oil Co. and Tesoro Refining &

21
     Marketing Company LLC (collectively, “Defendants”) in this case.

22
                  2.     I have personal knowledge of the following facts, and if called

23
     as a witness, I could and would testify competently thereto.

24
                  3.     I am an attorney and partner of Hinson Gravelle & Adair LLP,

25
     counsel for Defendants in this case.

26
                  4.     I personally visited the real property at issue in this case, 401

27
     East 6th Street, Beaumont California (the “Property”), on three separate occasions,

28
     January 25, 2019, May 8, 2019 and November 21, 2019 and on those occasions
     inspected all portions of the Property. As a result of those three visits, I am very
                                              1
                               Declaration of Douglas Gravelle
                                (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-3 Filed 02/03/20 Page 2 of 3 Page ID #:742



 1
     familiar with the layout and configuration of the Property, as well as the location of
 2
     the various alleged barriers.
 3
                  5.     Attached hereto as Exhibit A is a true and correct copy of a
 4
     printout from Google Maps of the Property upon which I have denoted various
 5
     portions of the Property that are relevant to the Opposition to assist the Court in
 6
     reviewing the Opposition. Based upon my personal visits to the Property and
 7
     knowledge of this case and the issues herein, I believe Exhibit A accurately reflects
 8
     everything depicted thereon.
 9
                  6.     Attached hereto as Exhibit B is a true and correct copy of the
10
     original Complaint filed in this case by Plaintiff James Rutherford.
11
                  7.     Attached hereto as Exhibit C is a true and correct copy of the
12
     First Amended Complaint (Docket #34) filed in this case by Plaintiff James
13
     Rutherford (“Plaintiff”), including Exhibit A thereto which was filed with
14
     Plaintiff’s Notice of Errata and Correction to First Amended Complaint (Docket
15
     #37).
16
                  8.     Attached hereto as Exhibit D is a photograph of the sales
17
     counter in the convenience store at the Property that I took on January 25, 2019,
18
     which photograph accurately depicts the same as of November 21, 2019.
19
                  9.     Attached as Exhibit E are true and correct copies of the cover
20
     page and pages 12-14, 14-15, 16-17, 64-65 and 73 from the certified transcript of
21
     the January 8, 2020 deposition of Plaintiff’s putative expert, Kenneth Arrington, in
22
     this case.
23
                  10.    Attached as Exhibit F is a true and correct copy of Exhibit 1
24
     from the certified transcript for Kenneth Arrington’s January 9, 2020 deposition.
25
     This document (Exhibit 1) is a May 8, 2019 Architectural Barriers List Report
26
     prepared by Kenneth Arrington. In so attaching Exhibit 1 and using it for the
27
     limited purpose of showing what alleged barriers Mr. Arrington did not assess
28
     because he did not believe they were barriers, the Defendants do not waive their

                                              2
                               Declaration of Douglas Gravelle
                                (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-3 Filed 02/03/20 Page 3 of 3 Page ID #:743



 1
     right to object to any use of the Architectural Barriers List Report by Plaintiff as
 2
     evidence for any purpose in this litigation (on the basis, inter alia, that the
 3
     Architectural Barriers List Report is hearsay and not admissible by Plaintiff under
 4
     any exception thereto). See, e.g., Defendants' Evidentiary Objection# 1.
 5
                  11.    Attached as Exhibit L are true and correct copies of the cover
 6
     page and pages 39, 45-46, 57-58, 62, 66-68, 87 and 92 from the certified transcript
 7
     of the October 23, 2019 deposition of Plaintiff James Rutherford in this case.
 8
                  I declare under penalty of perjury under the laws of both the United
 9
     States of America and the State of California that the foregoing is true and correct
10
     and that this Declaration was executed on February 3, 2020 in Valencia, California.
11

12

13
                                              By:       £,L-1-L~
                                                    Douglas Gravelle
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               3
                                Declaration of Douglas Gravelle
                                 (2: 19-cv-01448-JAK-FFMx)
